Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 24, 2012.




                                        In The


                     Fourteenth Court of Appeals

                            _________________________
                                NO. 14-12-00622-CV
                            _________________________

    DANIEL P. BARTON, THE BARTON LAW FIRM AND THE JOHNSON-
                 BARTON JOINT VENTURE, APPELLANTS
                                          V.
  FLEMING & ASSOCIATES, L.L.P N/K/A FLEMING, NOLEN & JEZ, L.L.P.,
                AND GEORGE M. FLEMING, APPELLEES



                      On Appeal from the 281st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-50241



                        MEMORANDUM OPINION

      On June 20, 2012, Fleming & Associates, L.L.P. n/k/a Fleming, Nolen & Jez,
L.L.P., filed a notice of appeal from the judgment signed March 23, 2012, and the appeal
was assigned to this court under our appellate number 14-12-00582-CV. On June 27,
2012, Daniel P. Barton, The Barton Law Firm and The Johnson-Barton Joint Venture,
filed a notice of cross-appeal from the same judgment, which was assigned to this court
under our appellate number 14-12-00622-CV.         On July 17, 2012, the parties filed
unopposed motions to consolidate the related appeals into appeal number 14-12-00582-
CV.

      The Court grants the motion and consolidates the two above-referenced causes for
all purposes. The issues, records, and documents filed in cause number 14-12-00622-CV
are consolidated into cause number 14-12-00582-–CV. The consolidated appeals shall
proceed under appeal number 14-12-00582-CV, and appeal number 14-12-00622-CV is
hereby dismissed. See Livingston v. Arrington, No. 03-11-00197-CV, No. 03-11-00266-
CV, 2011WL 2297705, *1 (Tex. App. -- Austin Jun. 10, 2011, no pet.) (mem. op).
Appellate deadlines will run from the date that the record in appeal number 14-12-
00582–CV is complete.



                                        PER CURIAM



Panel consists of Justices Frost, McCally, and Busby.




                                            2